
	
		I
		112th CONGRESS
		1st Session
		H. R. 1478
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2011
			Mr. Reichert (for
			 himself and Mr. Kind) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  S corporation reform, and for other purposes.
	
	
		1.Short title,
			 reference
			(a)Short
			 TitleThis Act may be cited as the S Corporation Modernization Act of
			 2011.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			2.Reduced
			 recognition period for built-in gains made permanent
			(a)In
			 generalParagraph (7) of section 1374(d) (relating to definitions
			 and special rules) is amended to read as follows:
				
					(7)Recognition
				periodThe term recognition period means the 5-year
				period beginning with the 1st day of the 1st taxable year for which the
				corporation was an S corporation. For purposes of applying this section to any
				amount includible in income by reason of distributions to shareholders pursuant
				to section 593(e), the preceding sentence shall be applied without regard to
				the duration of the recognition period in effect on the date of such
				distribution.
					.
			(b)Effective
			 dateThe amendment made by this section—
				(1)shall apply for
			 purposes of determining the recognition period with respect to 1st days
			 referred to in section 1374(d)(7) of the Internal Revenue Code of 1986
			 occurring before, on, or after January 1, 2011, but
				(2)shall not apply
			 for purposes of determining the tax imposed by section 1374 of such Code for
			 taxable years ending before such date.
				3.Repeal of
			 excessive passive investment income as a termination event
			(a)In
			 generalParagraph (3) of section 1362(d) (relating to
			 termination) is amended by adding at the end the following new
			 subparagraph:
				
					(D)TerminationThis
				paragraph shall not apply to taxable years beginning after December 31,
				2010.
					.
			(b)Effective
			 DateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			4.Modifications to
			 passive income rules
			(a)Increased
			 Limit
				(1)In
			 generalParagraph (2) of section 1375(a) (relating to tax imposed
			 when passive investment income of corporation having accumulated earnings and
			 profits exceeds 25 percent of gross receipts) is amended by striking 25
			 percent and inserting 60 percent.
				(2)Conforming
			 amendments
					(A)Subparagraph (J)
			 of section 26(b)(2) is amended by striking 25 percent and
			 inserting 60 percent.
					(B)Clause (i) of
			 section 1375(b)(1)(A) is amended by striking 25 percent and
			 inserting 60 percent.
					(C)The heading for
			 section 1375 is amended by striking 25 percent and inserting
			 60
			 percent.
					(D)The table of
			 sections for part III of subchapter S of chapter 1 is amended by striking
			 25 percent in the item relating to section 1375 and inserting
			 60 percent.
					(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			5.Expansion of
			 qualifying beneficiaries of an electing small business trust
			(a)No Look Through
			 for Eligibility PurposesClause (v) of section 1361(c)(2)(B)
			 (relating to treatment as shareholders) is amended by adding at the end the
			 following new sentence: This clause shall not apply for purposes of
			 subsection (b)(1)(C)..
			(b)Effective
			 dateThe amendment made by this section shall take effect on
			 January 1, 2011.
			6.Expansion of S
			 corporation eligible shareholders to include IRAs
			(a)In
			 GeneralClause (vi) of section 1361(c)(2)(A) (relating to certain
			 trusts permitted as shareholders) is amended to read as follows:
				
					(vi)A
				trust which constitutes an individual retirement account under section 408(a),
				including one designated as a Roth IRA under section
				408A.
					.
			(b)Sale of Stock in
			 IRA Relating to S Corporation Election Exempt From Prohibited Transaction
			 RulesParagraph (16) of section 4975(d) (relating to exemptions)
			 is amended to read as follows:
				
					(16)a sale of stock
				held by a trust which constitutes an individual retirement account under
				section 408(a) to the individual for whose benefit such account is established
				if—
						(A)such sale is
				pursuant to an election under section 1362(a) by the issuer of such
				stock,
						(B)such sale is for
				fair market value at the time of sale (as established by an independent
				appraiser) and the terms of the sale are otherwise at least as favorable to
				such trust as the terms that would apply on a sale to an unrelated
				party,
						(C)such trust does
				not pay any commissions, costs, or other expenses in connection with the sale,
				and
						(D)the stock is sold
				in a single transaction for cash not later than 120 days after the S
				corporation election is
				made.
						.
			(c)Effective
			 DateThe amendments made by this section shall take effect on
			 January 1, 2011.
			7.Allowance of
			 deduction for charitable contributions for electing small business
			 trusts
			(a)In
			 generalSection 641(c)(2)(C) (relating to modifications) is
			 amended by adding at the end the following new sentence: The deduction
			 for charitable contributions allowed under clause (i) shall be determined
			 without regard to section 642(c), and the limitations imposed by section
			 170(b)(1) on the amount of the deduction shall be applied to the electing small
			 business trust as if it were an individual..
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			8.Permanent rule
			 regarding basis adjustment to stock of S corporations making charitable
			 contributions of property
			(a)In
			 generalSection 1367(a)(2) (relating to decreases in basis) is
			 amended by striking the last sentence.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 contributions made in taxable years beginning after December 31, 2010.
			
